DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with A. Abbou on 8/10/2022.
The application has been amended as follows: 
   1.	(Previously Presented) A method for accessing a serving network, comprising:
receiving, by a session management network element through a wireless network, a session establishment request message from a terminal, wherein the session establishment request message requests the session management network element to establish a session for the terminal to access an Internet Protocol television (IPTV) network;
obtaining, by the session management network element from a data management network element, authentication information of the terminal in the serving network, wherein the authentication information is for the terminal to access the serving network, and wherein the serving network is the IPTV network;
receiving, by the session management network element, an initial access message from the terminal; and
sending, by the session management network element through a user plane network element, an access message to the serving network, wherein the access message comprises the authentication information.

2.	(Original) The method according to claim 1, further comprising:
obtaining, by the session management network element, identification information of the serving network based on the session establishment request message;
determining, by the session management network element based on the identification information of the serving network, a policy control network element for providing a policy for the serving network;
notifying, by the session management network element, the policy control network element that the terminal is to obtain a service from the serving network; and
receiving, by the session management network element, the policy of the serving network from the policy control network element.

3.	(Original) The method according to claim 2, wherein the identification information of the serving network is a data network name (DNN) of the serving network.

4.	(Original) The method according to claim 1, further comprising:
obtaining, by the session management network element, identification information of the terminal;
establishing, by the session management network element, a mapping relationship between the identification information of the terminal and session information of the terminal based on the identification information of the terminal and the session information of the terminal; and
sending, by the session management network element, the mapping relationship to the user plane network element.

5.	(Original) The method according to claim 4, further comprising:
obtaining, by the session management network element, the identification information of the terminal from the data management network element; or
obtaining, by the session management network element, the identification information of the terminal from the initial access message.

6.	(Original) The method according to claim 1, further comprising:
receiving, by the session management network element, a feedback message of the access message from the serving network, wherein the feedback message comprises identification information of the terminal;
determining, by the session management network element, session information of the terminal based on the identification information of the terminal and a mapping relationship between the identification information of the terminal and the session information of the terminal; and
sending, by the session management network element, the feedback message to the user plane network element, wherein the feedback message comprises the session information of the terminal.

7.	(Original) The method according to claim 1, wherein obtaining the authentication information of the terminal comprises obtaining, by the session management network element from subscription information of the terminal that is stored in the data management network element, the authentication information of the terminal.

8.	(Previously Presented) The method according to claim 1, further comprising adding, by the session management network element, the authentication information of the terminal to the initial access message to obtain the access message.

9.	(Original) The method according to claim 1, wherein the authentication information of the terminal comprises a line identification (ID) of the terminal.
10.	(Original) The method according to claim 1, wherein the data management network element is a unified data management (UDM) network element.

11.	(Original) The method according to claim 1, wherein the initial access message and the access message are one of dynamic host configuration protocol (DHCP) discover messages, DHCP request messages, or DHCP solicit messages.

12.	(Original) The method according to claim 1, wherein the terminal is a residential gateway.

13.	(Currently Amended) A session management network apparatus, comprising:
a memory configured to store instructions; and
at least one processor coupled to the memory and configured to execute the instructions to cause the session management network apparatus to:
receive, through a wireless network, a session establishment request message from a terminal, wherein the session establishment request message requests the session management network apparatus to establish a session for the terminal to access an Internet Protocol television (IPTV) network;
obtain, from a data management network element, authentication information of the terminal in a serving network, wherein the authentication information is for the terminal to access the serving network, and wherein the serving network is the IPTV network; 
receive an initial access message from the terminal; and
send, through a user plane network element, an access message to the serving network, wherein the access message comprises the authentication information.
14.	(Currently Amended) The session management network apparatus according to claim 13, wherein the session management network apparatus obtains the authentication information of the terminal by obtaining, from subscription information of the terminal that is stored in the data management network element, the authentication information of the terminal.

15.	(Currently Amended) The session management network apparatus according to claim 13, wherein the session management network apparatus further adds the authentication information of the terminal to the initial access message to obtain the access message. 

16.	(Currently Amended) The session management network apparatus according to claim 13, wherein the authentication information comprises a line identification (ID) of the terminal.

17.	(Currently Amended) The session management network apparatus according to claim 13, wherein the initial access message and the access message are Dynamic Host Configuration Protocol (DHCP) discover messages or DHCP request messages.

18.	(Currently Amended) The session management network apparatus according to claim 13, wherein the initial access message and the access message are dynamic host configuration protocol (DHCP) solicit messages.

19.	(Currently Amended) The session management network apparatus according to claim 13, wherein the terminal is a residential gateway.

20.	(Currently Amended) A non-transitory computer-readable storage medium storing a program to be executed by at least one processor to cause a session management network apparatus comprising the at least one processor to implement a method comprising:
receiving, through a wireless network, a session establishment request message from a terminal, wherein the session establishment request message requests the session management network apparatus to establish a session for the terminal to accessing an Internet Protocol television (IPTV) network;
obtaining, from a data management network element, authentication information of the terminal in a serving network, wherein the authentication information is for the terminal to access the serving network, and wherein the serving network is the IPTV network; 
receiving an initial access message from the terminal; and
sending, through a user plane network element, an access message to the serving network, wherein the access message comprises the authentication information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416